 


110 HR 1313 IH: To direct the Joint Committee on the Library to obtain a statue of Constantino Brumidi for display in the Capitol Visitor Center.
U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1313 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2007 
Mr. Bilirakis (for himself, Mrs. Maloney of New York, Mr. Mica, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To direct the Joint Committee on the Library to obtain a statue of Constantino Brumidi for display in the Capitol Visitor Center. 
 
 
1.Statue of Constantino Brumidi for Capitol Visitor Center 
(a)Agreement With Foundation of Hellenes 
(1)AgreementThe Joint Committee on the Library shall enter into an agreement with the Foundation of Hellenes under which the Foundation shall provide a statue of Constantino Brumidi and the Joint Committee shall accept the statue on behalf of Congress, under such terms and conditions as the Joint Committee and the Foundation may agree to (consistent with applicable law). 
(2)Delegation of authority to Architect of the CapitolThe Joint Committee on the Library may authorize the Architect of the Capitol to enter into the agreement required under paragraph (1) on its behalf, under such terms and conditions as the Joint Committee may require. 
(b)Display in Capitol Visitor CenterThe statue provided and accepted pursuant to the agreement entered into under subsection (a) shall be displayed at a suitable location in the Capitol Visitor Center. 
2.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
